DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/20 has been entered.
Claims 1, 4, 7, 13, 42 have been amended. Claims 2-3, 5-6, 8-9, 11-12, 14-24, 26-28, 31-34, 37-41, 43-45, 47, 49, 52-93, 95-96 and 98-122 have been canceled. Claims 1, 4, 7, 10, 13, 2529, 35-36, 42, 46, 48, 50-51, 94, and 123 are pending and under examination. 
Withdrawn Rejections
The rejection of claim(s) 1, 4, 7, 13, 19, 25, 29, 30, 35, 36, 48, 50, 51, 94, and 97 under 35 U.S.C. 102(a)(1) as being anticipated by National Cancer Institute. CAR T Cell Receptor Immunotherapy for Patients With B-cell Lymphoma. Available from: https://clinicaltrials.gov/ct2/show/NCT00924326. NLM identifier. NCT 00924326. First posted June 18, 2009), is withdrawn in light of Applicant’s amendment thereto. See paragraph X, page X pf the previous Office action. 
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 13, 19, 25, 29-30, 35-36, 42, 46, 48, 50, 94, 97 and 123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9855298 in view of Salit et al. (J Clin Oncol 30:830-836) and Moschella et al (Clin Cancer Res, 2013; 19(15); 4249–61). 
The ‘298 claims are drawn to a method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day to about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day and (ii) administering to the patient a therapeutically effective amount of from about 1×106 to about 5×106 engineered CAR T cells/kg; wherein the dose of cyclophosphamide is administered daily for three days. The ‘298 claims recite wherein the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of a homeostatic cytokine selected from interleukin 7 (IL-7), interleukin 15 (IL-15), interleukin 10 (IL-10), interleukin 5 (IL-5), gamma-induced protein 10 (IP-10), interleukin 8 (IL-8), monocyte chemotactic protein 1 (MCP-1), placental growth factor (PLGF), C-reactive protein (CRP), soluble intercellular adhesion molecule 1 (sICAM-1), soluble vascular adhesion molecule 1 (sVCAM-1), and any combination thereof. The ‘298 claims recite wherein the dose of fludarabine is administered daily for two days to five days. The ‘298 claims recite wherein the patient has leukemia, wherein the tumor comprises non-Hodgkin’s lymphoma,  and wherein the patient has diffuse large B cell lymphoma (DLBCL), primary mediastinal large B cell lymphoma (PMBCL), or follicular lymphoma (FL). The ‘298 claims recite wherein the tumor antigen is CD19.
The claims of the ’298 patent do not explicitly teach measuring the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof.
However, Salit et al. teach measuring IL-7 and IL-15 following a preconditioning therapy that includes both cyclophosphamide (600 mg/m2 and 750 mg/m2) and fludarabine (25 mg/m2) 
Moschella et al. teach that the synergistic anticancer activity of chemo- and immunotherapy is associated with the induction of a cytokine storm and upregulated factors include cytokines regulating homeostatic expansion and T cell survival (IL-7, Il-15, Il-2, and IL-21) (See page 4250). Moschella et al. teach that a single high dose of cyclophosphamide was administered as mobilization regimen before autologous hematopoietic SCT in a patient with plasma cell leukemia (See page 4250). Moschella et al. teach that CXCL10 (IP-10) was significantly increased 2 and 5 days following cyclophosphamide administration and CCL2 (MCP-1) was significantly raised 5 days after chemotherapy (See page 4254-4255). Moschella et al. teach that these results suggests that cyclophosphamide induces increased transcript levels of genes that regulate IFN-expression (CXCL10) and points to a role of these cytokines as effective immune adjuvants in inducing antitumor immunity (See page 4259).  Moschella et al. teach that this IFN signature has also been observed in patients with melanoma treated with the combination of dacarbazine and a peptide-based vaccine, which suggest that this signature could represent the hallmark in vivo cell exposure to IFN, as well as to alkylating agents, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because Salit et al. teach that increased serum levels IL-7 and IL-15 can be used as a marker of the host-T cell depletion prior to transplantation. Furthermore, Moschella et al. teach that increased serum of CXCL10 (IP-10) and CCL2 (MCP-1) are also elevated in the serum following administration of cyclophosphamide and contribute to the immunoadjuvant effects of cyclophosphamide.  One of ordinary skill in the art would be motivated to measure  the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because doing so would provide a measure of T-cell depletion in the subject prior to transplantation with CAR-T cell therapy, thereby increasing the likelihood of expansion of the CAR-T cells in the subject receiving the CAR-T cell therapy. Furthermore, the CXCL10 (IP-10) and CCL2 (MCP-1) would provide a marker of immune system activation by chemotherapy. 
Applicant’s Arguments
Applicant argues that the instant claims are not anticipated by the claims of the ‘298 patent because the ‘298 claims encompass a genus of cytokines to be measured and there is no indication of the specific species of cytokines to be measured. 
Response to Arguments 

Claims 1, 4, 7, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 94, 97 and 123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10322146 in view of in view of Salit et al. (J Clin Oncol 30:830-836) and Moschella et al (Clin Cancer Res, 2013; 19(15); 4249–61). 
The ‘146 claims are drawn to method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day to about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day to about 50 mg/m2/day; and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for three days; wherein the engineered CAR T cells express a chimeric antigen receptor that comprises an scFv, and wherein the scFv is capable of binding CD19. The ‘146 claims teach that the dose of cyclophosphamide is 500 mg/m2/day to about 600 mg/m2/day and the dose of fludarabine at about 30 mg/m2/day to about 50 mg/m2/day. The ‘146 claims teach administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day. The ‘146 claims teach wherein the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of a homeostatic cytokine selected from interleukin 7 (IL-7), interleukin 15 (IL-15), interleukin 10 (IL-10), interleukin 5 (IL-5), gamma-induced protein 10 (IP-10), interleukin 8 (IL-8), monocyte chemotactic protein 1 (MCP-1), placental growth factor (PLGF), C-reactive protein (CRP), soluble intercellular adhesion molecule 1 (slCAM-1), soluble vascular adhesion molecule 1 (sVCAM-1), and any combination thereof. The ‘146 claims teach that the cyclophosphamide is administered daily for three days and the fludarabine is administered daily for about three days 6 to about 5x106 engineered CAR T cells/kg. The ‘146 claims teach that the patient has diffuse large B cell lymphoma (DLBCL), primary mediastinal large B cell lymphoma (PMBCL), follicular lymphoma (FL), or leukemia. 
The claims of the ’146 patent do not explicitly teach measuring the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof.
However, Salit et al. teach measuring IL-7 and IL-15 following a preconditioning therapy that includes both cyclophosphamide (600 mg/m2 and 750 mg/m2) and fludarabine (25 mg/m2) (See pages 830-833). Salit et al. teach that IL-7 and IL-15 were tested at baseline and after chemotherapy (See page 832). Salit et al. teach that the preconditioning therapy reduces the variability in transplant host immune status (See page 835). Salit et al. teach that the reduction in T cells is associated with an increase in serum IL-7 and IL-15 (See page 835). Salit et al. teach that because IL-7 and IL-15 are homeostatic cytokines that increase during total body immune depletion, reductions in circulating T-cell numbers may reflect total T-cell depletion (See page 835). Therefore, circulating T-cell numbers or serum IL-7/IL-15 levels might be used to monitor host T-cell depletion (See page 835). Salit et al. teach that several studies have demonstrated that lymphocyte-depleting chemotherapy before nonmyeloablative transplantation may be required to consistently achieve early post-transplant full donor chimerism (See page 835). 
Moschella et al. teach that the synergistic anticancer activity of chemo- and immunotherapy is associated with the induction of a cytokine storm. Moschella et al. teach that upregulated factors include cytokines regulating homeostatic expansion and T cell survival (IL-7, Il-15, Il-2, and IL-21) (See page 4250). Moschella et al. teach that a single high dose of cyclophosphamide was administered as mobilization regimen before autologous hematopoietic SCT in a patient with plasma cell leukemia (See page 4250). Moschella et al. teach that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because Salit et al. teach that increased serum levels IL-7 and IL-15 can be used as a marker of the host-T cell depletion prior to transplantation. Furthermore, Moschella et al. teach that increased serum of CXCL10 (IP-10) and CCL2 (MCP-1) are also elevated in the serum following administration of cyclophosphamide and contribute to the immunoadjuvant effects of cyclophosphamide.  One of ordinary skill in the art would be motivated to measure  the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because doing so would provide a measure of T-cell depletion in the subject prior to transplantation with CAR-T cell therapy, thereby increasing 
Applicant’s Arguments
Applicant argues that the instant claims are not anticipated by the claims of the ‘146 patent because the ‘146 claims encompass a genus of cytokines to be measured and there is no indication of the specific species of cytokines to be measured. 
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. The rejection has been modified in light of Applicant’s amendment and the new limitations are addressed as set forth above. 
Claims 1, 4, 7, 10, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 94 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 114-143 of copending Application No. 15/950,042 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating a cancer in a patient comprising administering one or more preconditioning agents capable of increasing a serum level of IL-15, IL-7, and at least one additional cytokine selected form the group consisting of MCP-1, CRP, PLGF and  IP-10 (cyclophosphamide and fludarabine) and a T cell therapy when the patient exhibits an increased serum level of IL-15, IL-7 and the at least one additional cytokine (CD19 CAR T cells). The co-pending claims teach that the dose of cyclophosphamide is 900 mg/m2/day to about 1000 mg/m2/day and the dose of fludarabine at about 25 mg/m2/day, 30 mg/m2/day, 35 mg/m2/day, 40 mg/m2/day, 45 mg/m2/day, or 50 mg/m2/day.  The co-pending claims teach administering to the patient a dose of cyclophosphamide at about 900 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day. The co-pending claims teach wherein the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, 6 to about 5×106 engineered CAR T cells/kg. The co-pending claims teach that the patient has acute lymphoblastic leukemia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant request that the rejection be held in abeyance until it is the only rejection pending in the office action.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 4, 7, 10, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 94, 97, and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over National Cancer Institute. CAR T Cell Receptor Immunotherapy for Patients With B-cell Lymphoma. Available from: https://clinicaltrials.gov/ct2/show/NCT00924326. NLM identifier. NCT 00924326. First posted June 18, 2009) in view of Salit et al. (J Clin Oncol 30:830-836) and Moschella et al (Clin Cancer Res, 2013; 19(15); 4249–61).
The claims are drawn to a method for treating a cancer in a patient suitable for CAR T cell therapy comprising (i) administering to the patient one or more preconditioning agents that are capable of increasing a serum level of interleukin-15 ("IL-15"), interleukin-7 ("IL-7"), and at least one additional cytokine selected from the group consisting of monocyte chemotactic protein 1 ("MCP- 1"), C-reactive protein ("CRP"), placental growth factor ("PLGF"), interferon gamma-induced protein 10 ("IP-10"), and any combination thereof, wherein the preconditioning agents are an alkylating agent and a purine analog; (ii) measuring the serum the serum levels of IL-15, IL-7, and of at least one additional cytokine selected form the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof, at baseline, which is prior to the administration of the preconditioning agent(s), and at day zero, which is after administration of the preconditioning agent(s) and prior to, but on the day of, administration of CAR T cell therapy;  and (iii) administering a therapeutically effective amount of CAR T cell therapy on day zero, wherein the patient has been determined to exhibit an increased serum level of IL-15, IL-7, and the at least one additional cytokine, at day zero, prior to the administration of CAR T cell therapy and relative to their baseline serum levels. 

Claim 7 is drawn to a method for increasing a serum level of IL-15, IL-7, and at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof to pre-condition a patient in need of a T cell therapy comprising administering to the patient one or more preconditioning agents, wherein the patient is treated with a  CAR T cell therapy when exhibiting an increased serum level of IL-15, IL-7, and the at least one additional cytokine prior to but on the day of administration of the therapy, relative to baseline levels prior to pre-conditioning, wherein the preconditioning agents are an alkylating agent and a purine analog.
NCT00924326 teaches a method of treating cancer comprising administering 300 mg/m2 cyclophosphamide on days -5 to -3 and 30mg/m2 fludarabine on days -5 to -3 (See pages 8-10).  Regarding the limitation capable of increasing a serum level of interleukin-15 ("IL-15"), interleukin-7 ("IL-7"), and at least one additional cytokine selected from the group consisting of monocyte chemotactic protein 1 ("MCP- 1"), C-reactive protein ("CRP"), placental growth factor ("PLGF"), interferon gamma-induced protein 10 ("IP-10"), the limitation recites an inherent 6 on day zero, two to four days after the last dose of fludarabine (See pages 8-10). NCT00924326 teaches administering IL-2 (See pages 6-10).  
NCT00924326 does teach measuring the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof at baseline, which is prior to the administration of the preconditioning agent, and at day zero, which is after administration of the preconditioning agent and prior to but on the day of administration of CAR T cell therapy. 
However, Salit et al. teach measuring IL-7 and IL-15 following a preconditioning therapy that includes both cyclophosphamide (600 mg/m2 and 750 mg/m2) and fludarabine (25 mg/m2) (See pages 830-833). Salit et al. teach that IL-7 and IL-15 were tested at baseline and after chemotherapy (See page 832). Salit et al. teach that the preconditioning therapy reduces the variability in transplant host immune status (See page 835). Salit et al. teach that the reduction in T cells is associated with an increase in serum IL-7 and IL-15 (See page 835). Salit et al. teach that because IL-7 and IL-15 are homeostatic cytokines that increase during total body immune depletion, reductions in circulating T-cell numbers may reflect total T-cell depletion (See page 835). Therefore, circulating T-cell numbers or serum IL-7/IL-15 levels might be used to monitor host T-cell depletion (See page 835). Salit et al. teach that several studies have demonstrated that lymphocyte-depleting chemotherapy before nonmyeloablative transplantation may be required to consistently achieve early post-transplant full donor chimerism (See page 835). 
Moschella et al. teach that the synergistic anticancer activity of chemo- and immunotherapy is associated with the induction of a cytokine storm and upregulated factors include cytokines regulating homeostatic expansion and T cell survival (IL-7, IL-15, Il-2, and IL-21) (See page 4250). Moschella et al. teach that a single high dose of cyclophosphamide was 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because Salit et al. teach that increased serum levels IL-7 and IL-15 can be used as a marker of the host-T cell depletion prior to transplantation. Furthermore, Moschella et al. teach that increased serum of CXCL10 (IP-10) and CCL2 (MCP-1) are also elevated in the serum following administration of cyclophosphamide and contribute to the immunoadjuvant effects of cyclophosphamide.  One of ordinary skill in the art would be motivated to measure  the serum levels of IL-15, IL-7, and of at least one additional cytokine from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof after the administration of cyclophosphamide and fludarabine and before the administration of the CAR-T cell therapy because doing so would provide a measure of T-cell depletion in the subject prior to transplantation with CAR-T cell therapy, thereby increasing 
Regarding the doses of the cyclophosphamide and fludarabine recited in the claims, both NCT00924326 and Salit et al. disclose ranges of each of the agents similar to those recited in the instant claims. Furthermore, Salit et al. disclose adjusting the dose of cyclophosphamide with each cycle. Thus, the prior art references demonstrate that the dose of the agents are result effective variables that can be adjusted.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646